Citation Nr: 1710866	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for L5-S1 lumbar radiculopathy, right lower extremity.

2.  Entitlement to a disability rating in excess of 20 percent for L3-S1 radiculopathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to January 1983 and from February 2003 to July 2004.  He served in Iraq from May 11, 2003 to May 26, 2004.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied ratings in excess of 10 percent for right and left lower extremity radiculopathies.

In a March 2016 decision, the Board granted 20 percent ratings for the Veteran's lower extremity radiculopathies and denied a rating in excess of 20 percent for these disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran moved the Court to vacate the March 2016 decision as the denial of ratings in excess of 20 percent for the Veteran's service-connected right and left lower extremity radiculopathy disabilities only.  The Court granted the JMR in an order issued the same month.  Thus, these issues are again before the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve throughout the appeal period.

2.  The Veteran's left lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for moderate incomplete paralysis of the sciatic nerve of the right lower extremity are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8520 (2016).

2.  The criteria for a rating in excess of 20 percent for moderate incomplete paralysis of the sciatic nerve of the left lower extremity are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8599-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that separate 40 percent ratings are warranted for his right and left lower extremity radiculopathy of the sciatic nerve due to his symptoms of severe intermittent pain, moderate paresthesias and/or dysesthesias and severe numbness.  He reported that his low back pain is constant, sharp and pressure-like, and that this pain radiates down to his right leg and makes walking "unbearable" when he tries to put weight on his right leg.  He also reported severe stiffness in his back and using Celebrex, Soma and Lyrica to manage his low back pain, and that the medications make him sleepy.  He reported using a cane constantly to walk.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Nevertheless, the relevant inquiry in a claim for increased compensation is the veteran's present level of disability during the appeal period.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding that, in a claim for an increased rating, "the present level of disability is of primary importance"); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (noting that, in a claim for increased compensation, the relevant issue is the veteran's current level of disability).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco, 7 Vet. App. at 58.  

The Veteran's radiculopathies are rated by analogy under DC 8520, which provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy, and an 80 percent rating is warranted with complete paralysis of the sciatic nerve; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The Court recently held in Miller v. Shulkin, ___ Vet. App. ____, No. 15-2904 * 9 (March 6, 2017) that the language of 38 C.F.R. § 4.124a provides for a maximum 20 percent rating for peripheral neuropathy when the involvement is wholly sensory.

The Board further notes that the terms "mild," "moderate," "moderately severe" and "severe" under DC 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Period on Appeal

As an initial matter, the Board finds that the period on appeal in this case begins on April 26, 2012, the date the Veteran's claim for an increased rating was received by VA plus the one year look-back period provided for increased rating claims.  See Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010).  On April 26, 2012, the VA received a claim for entitlement to a total disability rating based on individual unemployability.  In connection with this claim, a VA examination was obtained in October 2013 addressing the severity of the Veteran's service-connected lumbar spine disability and his lower extremity radiculopathies.  The RO inferred a claim of entitlement to increased ratings for his service-connected lumbar spine and lower extremity radiculopathy disabilities as part of the claim for a TDIU. The Board notes that prior to the receipt of the April 26, 2012 increased rating claim, the Veteran's lower extremity radiculopathy ratings were last addressed by the RO in an October 2010 rating decision.  Although the Veteran submitted a Notice of Disagreement with that decision, he did not appeal the ratings assigned for his lower extremity radiculopathies.  Thus, the RO's October 2010 decision with regard to those ratings became final.  See 38 U.S.C.A. § 7105 (c) (West 2014); see also 38 C.F.R. §§ 3.104 (a), 20.200, 20.302(a) and (b), 20.1103.  In light of this history, the Board finds that the proper period on appeal begins April 26, 2011.


Entitlement to a Higher Rating 

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his right or left lower extremity radiculopathy because he did not exhibit more than moderate incomplete paralysis at any point during the appeal period.  Throughout the appeal period the Veteran complained of severe intermittent pain radiating from his low back into his lower extremities and paresthesia and/or dysthesia in his lower extremities.  He reported that his low back pain is constant, sharp and pressure-like, and that this pain radiates down to his right leg and makes walking unbearable when he tries to put weight on his right leg.  He also reported severe stiffness in his back and using Celebrex, Soma and Lyrica to manage his low back pain.  He reported that these pain medicines make him sleepy.  The October 2013 VA examiner noted that he uses a cane constantly to walk.  

As an initial matter, the Board notes that the Veteran did not exhibit muscle atrophy or complete paralysis of the sciatic nerve at any point during the appeal period.  As such, ratings of 60 percent or 80 percent are not warranted.

Additionally, the Veteran has not exhibited moderately severe incomplete paralysis of the sciatic nerve affecting the right or left lower extremity at any point during the applicable appeal period because his nerve involvement has not been more than wholly sensory.  At no point has he exhibited muscle wasting, decreased muscle strength, changes in skin in his lower extremities, decreased reflexes, or decreases in flexion during the detailed motor testing.  On the contrary, although the Veteran was found to have decreased lower leg/ankle sensation at the L4/L5/S1 level on both sides during the October 2013 VA examination, the examiner found no muscle atrophy, normal muscle strength in the Veteran's lower extremities and normal deep tendon reflexes.  The examiner found that the Veteran exhibited severe intermittent pain in both lower extremities, moderate paresthesias and/or dysesthesias in both extremities, and severe numbness in both lower extremities.  The examiner also noted that the Veteran constantly uses a back brace and one point cane for support.  He reported during the October 2013 VA examination that he experiences constant and sharp, pressure-like pain which radiates down his right leg, making walking unbearable when he tries to put weight on his right leg.  The Board finds that while this description supports a finding that the Veteran experiences extreme pain in his right leg, it does not demonstrate that the Veteran's nerve involvement is anything more than sensory.  As such, a rating in excess of 20 percent is not for application.  See 38 C.F.R. § 4.124a; Miller, supra.  

The Board further finds that the relevant evidence of record shows that the symptomatology of the Veteran's right and left lower extremity radiculopathies has remained consistent throughout the appeal period.  As no time after April 26, 2011 was it noted that the Veteran had right or left lower extremity radiculopathy with involvement was more than wholly sensory.  Thus, staged ratings are not warranted.  

The Veteran's representative argues that the Board should consider the findings of the October 2009 VA examination, specifically that the Veteran was found to have an antalgic gait and decreased strength of the lower extremities.  The Board affords this evidence no probative value as to the severity of the Veteran's lower extremity radiculopathy disabilities because it concerns the severity of the Veteran's disabilities prior to the relevant period on appeal.  The report of an antalgic gait and decreased strength in October 2009 cannot form the basis for an increased rating for the period beginning April 26, 2011, especially where there is no evidence of an antalgic gait or decreased strength of the lower extremities due to right and/or left lower extremity radiculopathy during the appeal period.  See Francisco, 7 Vet. App. at 58; Proscelle, 2 Vet. App. at 632.  As noted above, the October 2013 VA examiner found that the Veteran had normal strength in his lower extremities.  Additionally, although the examiner noted that guarding and muscle spasm was present during the examination, it was observed that these conditions did not result in abnormal gait or spinal contour.  The October 2013 VA examiner did note that the Veteran walked using a back brace and cane; however, the Veteran himself reported that his decreased weightbearing was due to the sensation of pain.  Given the objective physical examination findings of no atrophy, normal reflexes and normal strength, the evidence does not support a finding that the Veteran's reported difficulty bearing weight on his right leg is the result of an impairment that is something other than sensory.  

The Veteran's representative further argues that the Board's finding that the Veteran experienced severe intermittent pain raises the issue of flare-ups, with the implication that the Veteran's radiculopathies are more than moderately disabling.  However, the Board has already considered this evidence in awarding a 20 percent rating for moderate incomplete paralysis of the sciatic nerve even though the October 2013 VA examiner found the Veteran's radiculopathies were productive of mild incomplete paralysis of the sciatic nerve based on the Veteran's reports and objective examination results.  Additionally, as noted above, the Court in Miller recently held that 38 C.F.R. § 4.124a provides for a maximum 20 percent rating for peripheral neuropathy when the involvement is wholly sensory.  Thus, a rating in excess of 20 percent is not for application in this matter because the Veteran's symptoms have not included involvement that is more than sensory.  Miller, supra.  

In sum, the relevant evidence of record shows that the Veteran's right and left lower extremity radiculopathy symptomatology showed no more than sensory loss, including pain, numbness and tingling during the appeal period.  Thus, the Board finds that a 40 percent rating is not warranted for either the right or left lower extremity radiculopathy.

Extraschedular Considerations

The evidence further shows that the Veteran's right and/or left leg radiculopathy disabilities do not warrant referral for an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  To accord justice in exceptional cases where the schedular standards are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, the schedular rating criteria reasonably contemplate all of the Veteran's symptoms, including severe intermittent pain, moderate paresthesias and/or dysesthesias and severe numbness.  The Veteran reported that it is the radiating pain into his right leg that interferes with weightbearing on his right leg and causes him to use a cane, and the Board notes that his severe intermittent pain is contemplated in the ratings he is receiving for his lower extremity radiculopathies.  The Board further notes that during the appeal period the Veteran has been in receipt of a 40 percent rating for his lumbar spine disability, and that this rating specifically contemplates his low back pain and stiffness, disturbance of weightbearing and thus, also contemplates the use of his cane to overcome the functional losses related to these symptoms.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  

The Veteran's representative argues that the diagnostic criteria do not contemplate all of the Veteran's symptoms because he currently takes Celebrex, Soma and Lyrica for his low back and radicular pain, and that those medications make him sleepy.  Also of record in a July 2013 letter from the Veteran's treating physician stating that he "is currently using Soma and Celebrex, and that he is able to use the treatment "mostly during weekends to prevent side effects, such as sedation during work hours."  See July 2013 Letter of Dr. L.J.F.M.

Even assuming that the rating criteria do not contemplate the side effects of the Veteran's medication as alleged, the Board finds that there is no evidence that his symptom of sleepiness or drowsiness caused marked interference with employment or frequent periods of hospitalization such that referral for consideration of an extraschedular rating would be warranted.  The record indicates that the Veteran was employed during the appeal period until August 30, 2013.  See September 2013 VA Form 21-4192.  He has already been awarded a TDIU effective August 31, 2013, the date after his last day of full time employment.  The Board finds that the award of TDIU contemplates the Veteran's reported symptom of sleepiness and/or the impairment caused by that symptom.  

Additionally, there is no evidence that the Veteran's reported sleepiness caused frequent periods of hospitalization or marked interference with employment prior to August 30, 2013.  The Veteran reported losing only 80 hours due to illness between 1988 and 2013.  See August 2013 VA Form 21-8940.  He did not report that all, or even some of these hours were due to his reported sleepiness resulting from medication use rather than any other condition.  He also did not provide any evidence concerning the impact of his reported sleepiness on his ability to function at work.  To the contrary, the evidence of record shows that he did not use the medications during the week so that the side-effects would not interfere with his ability to work.  See July 2013 Letter of Dr. L.J.F.M.

The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected disabilities and the medications taken for the symptoms of those disabilities have had an adverse impact on his ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321 (a), 4.1. The schedular criteria are meant to reflect the average impairment of earning capacity caused by a disability and are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Here, the record shows that the Veteran has been in receipt of a 90 percent combined disability rating since June 24, 2010, and a TDIU from August 31, 2013.  Thus, to the extent that the Veteran's reported sleepiness has had an impact on his ability to work during the appeal period as part of his lumbar spine or lower extremity radiculopathy disabilities, the Board finds that this manifestation of his disability is also contemplated by the schedular ratings assigned.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service-connected impairment is not contemplated by the schedular criteria.  Additionally, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), the record on appeal does not show that there are any additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that referral for consideration of an extraschedular rating is not warranted.  The Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported lower extremity radicular symptoms are consistent with the degrees of disability addressed by such evaluations.  Additionally, any impact caused by the side-effect of sleepiness resulting from the medication the Veteran takes did not result in marked interference with employment or frequent periods of hospitalization such that the regular schedular standards do not adequately compensate the Veteran for his functional loss or impairment of earning capacity resulting from this symptom.  Thus, the Board finds that the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for L5-S1 lumbar radiculopathy, right lower extremity, is denied.
  
A rating in excess of 20 percent for L3-S1 radiculopathy, left lower extremity, is denied.  






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


